 

Exhibit 10.20

 

Ceres Ventures, Inc.

 

4% NON NEGOTIABLE CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: $225,687.50   Issue Date: June 30, 2012

 

FOR VALUE RECEIVED, CERES VENTURES, INC., a Nevada corporation (“Borrower”),
hereby promises to pay to SIERCHIO & COMPANY, LLP, a New York limited liability
partnership, (the “Holder”) or his registered assigns or successors in interest
or order, without demand, the sum of TWO HUNDRED AND TWENTY FIVE THOUSAND SIX
HUNDRED AND EIGHT SEVEN DOLLARS AND FIFTY CENTS ($225,687.50) (“Principal
Amount”), together with interest thereon as set forth below.

 

Reference is hereby made to the debt restructuring agreement entered into
between the Borrower and Holder as of even date as this Note.

 

ARTICLE 1

 

INTEREST

 

1.1           Interest Rate. Interest on this Note shall compound quarterly and
shall accrue at the annual rate of FOUR PERCENT (4 %) as computed on the basis
of a 365-day year. Interest will begin to accrue as of the date hereof is
payable with payment of each installment of principal due hereunder, accelerated
or otherwise.

 

1.2           Default Interest Rate. Following the occurrence and during the
continuance of an Event of Default, which, if susceptible to cure is not cured
within the cure periods (if any) set forth in Article 3, otherwise then from the
first date of such occurrence until cured, the annual interest rate on this Note
shall (subject to Section 4.10) be TEN PERCENT (10%), and be due on demand.

 

ARTICLE 2

 

PAYMENT

 

2.1           Due Date. The Borrower shall pay the Principal Amount and all
accrued and unpaid interest on this Note no later than December 31, 2013. The
outstanding Principal Amount and accrued and unpaid interest thereon may be
prepaid by the Borrower in whole or in part, without penalty, upon 10 days prior
written notice thereof to the Holder (the “Prepayment Notice”).

 

ARTICLE 3

 

EVENTS OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:

 

3.1           Failure to Pay Principal or Interest. The Borrower fails to pay
all of the Principal Amount and interest under this Note when due and such
failure continues for a period of eight (8) business days after the due date.

 

3.2           Breach of Covenant. The Borrower breaches any material covenant or
other term or condition of this Note and such breach, if subject to cure,
continues for a period of ten (10) business days after written notice to the
Borrower from the Holder.

 

3.3           Breach of Representations and Warranties. Any material
representation or warranty of the Borrower made herein, or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
herewith or therewith shall be false or misleading in any material respect as of
the Closing Date.

 

 

 

 

3.4           Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for them or for a substantial part of their property or business; or
such a receiver or trustee shall otherwise be appointed.

 

3.5           Judgments. Any money judgment, writ or similar final process shall
be entered or filed against Borrower or any subsidiary of Borrower in the United
States or any of their property or other assets in the United States for more
than $100,000, and shall remain unvacated or unsatisfied, for a period of sixty
days.

 

3.6           Non-Payment. A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
not less than one-half of the contested amount.

 

3.7           Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within forty-five (45)
days of initiation.

 

3.8           Delisting. Delisting of the Common Stock from the OTC Markets
Group Inc. QB tier, or such other exchange on which the Borrower’s common stock
is then quoted for trading (the “Principal Market”) for a period of seven
consecutive trading days; or notification from a Principal Market that the
Borrower is not in compliance with the conditions for such continued listing on
such Principal Market.

 

3.9           Stop Trade. The issuance of a Securities and Exchange Commission
or judicial stop trade order or, a Principal Market trading suspension with
respect to Borrower’s Common Stock that lasts for five or more consecutive
trading days.

 

3.10         Failure to Deliver Common Stock or Replacement Note. Borrower’s
failure to timely deliver certificates representing the Conversion Shares to the
Holder pursuant to and in the form required by this Note, or if required, a
replacement Note.

 

3.11         Reservation Default. Failure by the Borrower to have reserved for
issuance upon conversion of the Note the amount of Common Stock as set forth in
this Note.

 

3.12         Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower for any date or period from two years prior to
the Issue Date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statements, have constituted a Material Adverse Effect.

 

ARTICLE 4

 

MISCELLANEOUS

 

4.1           Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

 

 

 

4.2           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or email
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The
addresses for such communications shall be the addresses set forth in the Letter
Agreement for delivery of notices thereunder.

 

4.3           Amendment Provision. The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

 

4.4           Assignees. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

 

4.5           Cost of Collection. If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.

 

4.6           No Rights or Liabilities as Shareholder. This Note does not by
itself entitle the Holder to any voting rights or other rights as a shareholder
of the Borrower. In the absence of conversion of this Note, no provisions of
this Note, and no enumeration herein of the rights or privileges of the Holder,
shall cause the Holder to be a shareholder of the Borrower for any purpose.

 

4.7           Binding Effect. This Note shall be binding on the parties and
their respective heirs, successors, and assigns; provided, however, that the
Borrower shall not assign its rights hereunder in whole or in part without the
express written consent of the Holder.

 

4.8           Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted by law and the balance of this Note
shall remain in full force and effect.

 

4.9           Final Note. This Note contains the complete understanding and
agreement of the Borrower and Holder and supersedes all prior representations,
warranties, agreements, arrangements, understandings, and negotiations.

 

4.10         Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

 

4.11         Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

 

4.12         Redemption. This Note may not be redeemed, prepaid or called
without the consent of the Holder except as described in this Note.

 

4.13         Non-Business Days. Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.

 

 

 

 

4.14         Conversion Into Shares. Holder shall have the right, but not
obligation, at any time and from time to time while any portion of the Principal
Amount hereof or accrued and unpaid interest thereon is still outstanding, to
convert any and all of the Principal Amount and accrued and unpaid interest
thereon into the Borrower’s common stock at a price equal to $0.10 per share,
subject to the following: the exercise price per share shall be proportionately
adjusted for any increase or decrease in the number of issued shares of stock of
the Borrower resulting from a stock split, stock dividend, combination,
subdivision or reclassification of shares. If Holder wishes to convert any and
all of the Principal Amount or interest due to it under this Note, Holder shall
forward to Borrower a Notice of Conversion, a copy of which is attached as
Appendix A hereto. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have the rights of a shareholder of the Borrower with respect to the shares
of common stock to be received after delivery by the Holder of a conversion
notice to the Borrower. The Holder may exercise this right of conversion as to
any portion of the outstanding Principal Amount (and accrued and unpaid interest
thereon) at any time up to the date of actual payment thereof to the Holder,
including but not limited to any portion of the Principal Amount (and accrued
and unpaid interest thereon) that is the subject of a Prepayment Notice.

 

4.15.         Acceleration of Payment Upon Change of Control. Upon the
occurrence of a Change of Control (as defined below) the then outstanding
Principal Amount and accrued and unpaid interest thereon is immediately due and
payable.

 

For purposes of this Agreement, a “Change in Control” of the Company shall mean
any of the following:

 

(i)a sale of all or substantially all of the assets of the Company;

 

(ii)the date there shall have been a change in a majority of the Board of
Directors of the Company during a consecutive twelve-month period, unless the
nomination for election by the Company’s shareholders of each new director was
approved.by the vote of two-thirds of the directors then still in office who
were in office at the beginning of the twelve-month period; (iii) the date that
any person or entity, entities or group of persons (other than the Executive)
both (A) is or becomes the Beneficial Owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company representing more than thirty percent (30%) or more of the combined
voting power of the Company’s then outstanding securities, and (B) has voting
control of the Company; (iv) consummation of a merger or consolidation of the
Company with any corporation or other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; (v) a change in ownership of the
Company through a transaction or series of transactions, such that any person or
entity is or becomes the Beneficial Owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of securities of the combined voting power of the
Company’s then outstanding securities; provided that, for such purposes, any
acquisition by the Company, in exchange for the Company’s securities, shall be
disregarded; or (vi) the Board (or the stockholders if stockholder approval is
required by applicable law or under the terms of any relevant agreement) shall
approve a plan of complete liquidation of the Company; provided, however, that a
Change of Control shall expressly not include (A) any consolidation or merger
effected exclusively to change the domicile of the Company or (B) any
transaction or series of transactions principally for bona fide equity financing
purposes.

 

4.16         Governing Law. This Note shall be governed by and construed in
accordance with the laws of the state of New York, without regard to conflicts
of laws and principles that would result in the application of the substantive
laws of another jurisdiction. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the State of New York. Both parties and the individual signing this Note on
behalf of the Borrower agree to submit to the jurisdiction of such courts. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder or
to enforce a judgment or other court in favor of the Holder.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 30th day of June, 2012.

 

CERES VENTURES, INC.       By:       Name: Meetesh Patel   Title: President and
Chief Executive Officer  

 

 

 

